MANFORD, Judge.
This is a civil action seeking damages for personal injuries. The appeal is dismissed.
On January 11, 1988, the circuit court entered a judgment of dismissal. The judgment of dismissal was set aside on February 19, 1988. The effect of that judgment was to reinstate the petition of the plaintiffs. The appellants here are the plaintiffs. The judgment of February 19, 1988, however, sets aside the dismissal of their petition, and so grants the plaintiffs all the relief they requested. Accordingly, the plaintiffs are not parties aggrieved by the judgment of February 19,1988, and the appeal is dismissed.
All concur.